Citation Nr: 1739181	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  16-31 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Faverio, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1950 to March 1951.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont, which increased the disability rating for bilateral hearing loss from 20 percent to 50 percent disabling.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Throughout the period on appeal the Veteran manifested no worse than Level VIII acuity in his right ear and Level VIII acuity in his left ear.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Due Process

Neither the Veteran nor his representative has raised any issues with the duty to notify or the duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.	Applicable Law 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  The Board does not find that staging the ratings is necessary or appropriate in this case.

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hearing loss is rated under the criteria of 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  Evaluations of defective hearing are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 (1993).  

To evaluate the degree of disability from defective hearing, the Rating Schedule establishes 11 auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  These are assigned based on a combination of the percent of speech discrimination and the puretone threshold average, as contained in a series of tables within the regulations.  38 C.F.R. § 4.85(b).  The "puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa. 38 C.F.R. § 4.85(d) (2016).

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).  

The regulatory provisions also provide two additional circumstances under which alternative tables can be employed.  One is where the puretone thresholds in any four of the five frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hertz are 55 decibels or greater.  The second is where puretone thresholds are 30 decibels or less at frequencies of 1,000 Hertz and below, and are 70 decibels or more at 2,000 Hertz.  See 38 C.F.R. § 4.86.


II.	Analysis

The Veteran was service connected for bilateral hearing loss by way of a December 2011 rating decision, and the disability was assigned a noncompensable rating.  In May 2013, the Veteran filed an informal claim for a higher disability rating and in March 2014, the Veteran was granted a 10 percent disability rating.  In August 2014, the Veteran again filed for an increased rating for his bilateral hearing loss.  In January 2015, the Veteran was awarded a 20 percent disability rating.  In March 2015, the Veteran filed a VA Form 21-526EZ claiming that he had had an audiological examination at the Las Vegas VA Medical Center (VAMC) and that his hearing had worsened.  In June 2015, the Veteran was awarded a 50 percent disability rating for his bilateral hearing loss.  The Veteran filed a Notice of Disagreement (NOD) with this rating decision and perfected his appeal by filing a VA Form 9 in June 2016.

In pertinent part, the record shows that the Veteran was afforded a VA examination for compensation purposes in May 2015.  The audiology examination report revealed pure tone thresholds, in decibels, as follows:

HERTZ

1000
2000
3000
4000
AVERAGE
RIGHT
65
85
100
110+
90
LEFT
55
80
85
100
80

Average pure tone threshold was 90 in the right ear and 80 in the left ear.  Speech recognition was tested using the Maryland CNC word list, and the score was 50 percent discrimination in both the right and left ears.  The VA examiner noted that the test results were valid for rating purposes.  The examiner diagnosed the Veteran with sensorineural hearing loss in the frequency range of 500 to 4,000 Hz in both ears and with sensorineural hearing loss in the frequency range of 6,000 Hz or higher.

Pursuant to 38 C.F.R. § 4.86(a), the numeric designation of hearing impairment using Table VIa may be used when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, if it results in the higher numeral.  Each ear will be rated separately.

Here, the Veteran's audiological results qualify for the use of numeric designation under Table VIa as the pure tone threshold results is over 55 decibels in each of the four specified frequencies; however, to do so does not give the Veteran a higher numerical designation, but a lesser one.  As such, the Board will apply the audiological findings to Table VI to determine the evaluation percentage.

Evaluating the right ear under Table VI, the findings translate to Level VIII hearing acuity in the right ear.  38 C.F.R. § 4.85, Table VI.  Evaluating the left ear under Table VI, the findings translate to Level VIII hearing acuity in the left ear.  Id.  Applying these findings to Table VII, DC 6100, this equates to a 50 percent rating.

The Veteran's VA treatment records document an on-going diagnosis of impaired hearing and it is well documented that the Veteran's hearing loss has worsened since service connection.  The Veteran, in his VA Form 9, requested that his treatment records from the Las Vegas VAMC be incorporated into his claims file to show that his hearing loss has worsened.  These records are associated with the claims file and have been thoroughly reviewed; however, they do not show audiological findings that would warrant a disability rating in excess of 50 percent under the Rating Schedule.  

The Board acknowledges the reports made by the Veteran, through his representative in the August 2017 Informal Hearing Brief, that his severe hearing loss impacts his ability to carry on conversations on a daily basis.  Although the Board finds these statements to be credible, it finds that these factors do not provide sufficient evidence on which to award a higher schedular rating for hearing loss.  

The Board in no way discounts the difficulties that the Veteran experiences as a result of his service-connected hearing loss disability.  Again, however, disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hence, the Board must base its determination on the results of the pertinent and valid VA audiology studies.  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In this case, as explained above, the numeric designations do not correlate to a rating in excess of 50 percent.  As such, the preponderance of the evidence is against the Veteran's claim for a schedular higher rating.  Consequently, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b).  

To the extent the Veteran's contentions constitute an argument for an extraschedular rating, the Board has considered that in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2016).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extraschedular rating:  (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.

The Board finds that the rating criteria contemplate the Veteran's bilateral hearing loss disability.  The Veteran's hearing loss is manifested by decreased hearing acuity that impacts his ability to carry on conversations on a daily basis.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, including his difficulty hearing and understanding speech.  As discussed above, there are higher ratings available under the diagnostic code, but the Veteran's disability is not productive of such impairment.

The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.  The Board therefore finds that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule.

The Board notes that this conclusion is consistent with the Court's holding in Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) ("[W]hen a claimant's hearing loss results in an inability to hear or understand speech or to hear other sounds in various contexts, those effects are contemplated by the schedular rating criteria").  The Board further finds that other than difficulty hearing or understanding speech, the record on appeal contains no evidence of other symptoms attributable to the service-connected hearing loss, such as dizziness, vertigo, or ear pain, not contemplated by the rating criteria.

Because the rating criteria reasonably describe the claimant's disability level and symptomatology, the Veteran's disability picture is contemplated by the Rating Schedule, such that the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008); VAOPGCPREC 6-96.  The evidence does not show anything unique or unusual about the Veteran's bilateral hearing loss that would render the schedular criteria inadequate.


ORDER

Entitlement to a disability rating in excess of 50 percent for bilateral hearing loss is denied.




____________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


